department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list oct in re dear this letter constitutes notice that a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been approved subject_to the following conditions contributions are made to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through by may through respectively without applying for a waiver of the minimum_funding_standard under sec_412 of the internal_revenue_code the plan must not be amended to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized over the 15-year period as stated in code sec_431 b c with only certain exceptions as defined in sec_412 c company provides proof of payment of all contributions described above to the service by fax or mail l ' you agreed to these conditions in letter dated june sent via facsimile if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted to the plan in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of august the plan a multiemployer_plan comprised of three companies came into existence with a large funding shortfall the plan was a spin-off of assets and liabilities from a predecessor multiemployer_plan that itself had a large funding shortfall some of which was transferred to the plan this created a large minimum_funding requirement for the plan_year ending august for the participating employers in the plan of the plan's three participating employers the company has the largest liability to the plan its employees comprise the vast majority of participants in the plan it is above percent of contributors to the plan as required under code sec_412 c a and it is the plan's major contributor therefore the company is the focus of the plan's request for waiver of its minimum_funding requirement the company is a large retailer owned cooperative that is comprised of members and employs more than employees it operates approximately supermarkets in the northeastern united_states the company does not maintain a large cash position since it is a cooperative and distributes almost all of its profit to its members the financial submissions illustrate that the company is financially healthy but it would experience a substantial financial hardship if it were to use any additional cash flows for contributions to the plan the company has represented that it will aggressively fund the plan over the next five years to create a credit balance equal to the outstanding amortization base associated with this waiver however the waiver will be amortized over years pursuant to code sec_431 b c or until considered fully amortized by code sec_431 c your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the participating employers in the plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the participating employers in the plan covering employees covered by this plan would be considered an amendment for purposes of sec_412 c of the code and sec_302 of erisa l ' this ruling is directed only to the taxpayer that requested it sec_611 k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule mb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule mb we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact sincerely yours tn' dlh- a v colleen patton acting director employee_plans rulings agreements cc manager ep classification baltimore maryland manager ep compliance unit chicago illinois
